DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 9/23/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US-10444925 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 48-55 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed in parent case 13/685871, see page 9, filed 11/5/15, with respect to claim 1, which is also applicable to the current claim 48, have been fully considered and are persuasive.
Saito, US-20050005703, discloses a conductive layers (Fig. 12, 22 and 25 electrode) with two dielectric layers (Fig. 12, 28 and 29 insulating films) made of silicon nitride (Par. 0062).
Choo, US-20070268243, discloses a conductive layer (Fig. 2, 520 electrostatic induction layer) between two dielectric layers (Fig. 2, 510 electrostatic induction insulating layer and 530 dielectric layer) made of silicon nitride or antimony tin oxide (Par. 0037).


In regards to claim 48, No reference either singularly or in combination teaches “A capacitive touch panel, comprising: a multi-layer transparent conductive coating supported by the glass substrate, the multi-layer transparent conductive coating including at least one conductive layer, a first dielectric layer located between at least the glass substrate and the conductive layer, and a second dielectric layer, wherein the conductive layer is located between at least the first and second dielectric layers; wherein each of the first and second dielectric layers comprises silicon nitride; wherein each of said layers of the multi-layer transparent conductive coating is provided in substantially the same shape as viewed from above so that no layer of the multi-layer transparent conductive coating is exposed through any opening in any overlying layer of the coating; at least one electrode, wherein the at least one electrode comprises the multi-layer transparent conductive coating”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY ALMEIDA/
Examiner, Art Unit 2622
9/28/21


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622